621 So. 2d 554 (1993)
NME HOSPITALS, INC., d/b/a Delray Community Hospital, Petitioner,
v.
Bruce A. JOHNSON, Stephen E. Berman, Alfred Haspel, Jo Anne Casen and William I. Cerier, M.D., for Themselves and All Others Similarly Situated, Respondents.
No. 93-0405.
District Court of Appeal of Florida, Fourth District.
July 14, 1993.
*555 Jennifer S. Carroll, Metzger, Sonneborn & Rutter, P.A., West Palm Beach, for petitioner.
Herbert T. Schwartz, Reinman, Harrell, Graham, Mitchell & Wattwood, P.A., Melbourne, Richard G. Collins of Richard G. Collins, P.A., Delray Beach, and Stephen A. Scott of Stephen A. Scott, P.A., Gainesville, for respondents.
PER CURIAM.
We reverse on the authority of Plantation General Hospital v. Johnson, 621 So. 2d 551 (Fla. 4th DCA 1993) and remand for further proceedings in accordance with that opinion.
HERSEY, STONE and FARMER, JJ., concur.